Case 4:19-cv-04183-KES Document 47 Filed 08/18/20 Page 1 of 13 PageID #: 187




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                            SOUTHERN DIVISION


DAVID ZOKAITES,                                        4:19-CV-04183-KES

                    Plaintiff,

       vs.                                     ORDER GRANTING DEFENDANT’S
                                              MOTION FOR SUMMARY JUDGMENT
CITY OF SIOUX FALLS,                             AND DENYING PLAINTIFF’S
                                                  OUTSTANDING MOTIONS
                    Defendant.


       Plaintiff, David Zokaites, filed a complaint against the City of Sioux Falls

alleging civil rights abuses in violation of the First, Fourth, Fifth, and

Fourteenth amendments to the Constitution. Docket 1. Zokaites subsequently

filed a motion to amend his remedy sought (Docket 20), motion to release a

witness from criminal liability (Docket 21), motion to compel discovery (Docket

22), motion for additional discovery (Docket 23), and motion to repeal SDCL

§ 3-21-2 (Docket 24). The City of Sioux Falls moved for summary judgment.

Docket 31. Zokaites then filed a motion to repudiate testimony (Docket 38),

motion to rescind protective order (Docket 39), motion to repeal SDCL § 1-27-

1.5(5) (Docket 40), motion to dismiss the City of Sioux Falls’ summary

judgment motion (Docket 41), motion to allow judge testimony (Docket 42), and

motion to amend or correct his complaint (Docket 43). For the following

reasons, the court grants the City of Sioux Falls’ motion for summary judgment

(Docket 31) and denies each of Zokaites’s outstanding motions (Dockets 20, 21,

22, 23, 24, 38, 39, 40, 41, 42, 43).
Case 4:19-cv-04183-KES Document 47 Filed 08/18/20 Page 2 of 13 PageID #: 188




                            FACTUAL BACKGROUND

      The facts, viewed in the light most favorable to David Zokaites, the non-

moving party, are as follows: 1

      On April 10, 2019, at around 9:00 a.m., Sioux Falls animal control

officer Caroline Frith responded to a complaint of a deceased dog. Docket 32

¶ 1. When Frith arrived at the scene, she observed a deceased dog whose face

was crushed and not in the proper shape. Id. ¶ 2. The dog had blood on its

collar and blood coming from its ears. Id. After photographing the scene and

taking the dog’s remains to a veterinary clinic, Frith returned to the scene to

see if there were any cameras in the area where she found the dog. Id. ¶¶ 3-4.

       When she returned, Frith saw a grey and blue older-model Chevy truck

with the license plate “MY TRUK” parked about 100 yards from where she

discovered the deceased dog. Id. ¶ 4. No one was in the truck. Id. After




1 The Local Rules for the District of South Dakota require that a party moving
for summary judgment file a “statement of the material facts as to which the
moving party contends there is no genuine issue to be tried.” D.S.D. Civ. LR
56.1(A). The opposing party “must respond to each numbered paragraph in the
moving party’s statement of material facts with a separately numbered
response and appropriate citations to the record[]” and “identify any material
facts on which there exists a genuine material issue to be tried.” D.S.D. Civ. LR
56.1(B). A failure to submit a response to the moving party’s statement of
material fact is “deemed to be [an admission]” of those facts. D.S.D. Civ. LR
56.1(D). Zokaites did not file his own statement of disputed material facts. The
court construes paragraphs 3-8 of his motion to dismiss the motion for
summary judgment (Docket 41) as a response to the City of Sioux Falls’
statement of material facts. Pro se litigants like Zokaites are not excused from
compliance with procedural and local rules. Ziegler v. Norton, Civ. No. 04-4098,
2006 WL 571866, at *1 (D.S.D. Mar. 6, 2006). Thus, the court considers any
facts not disputed in Zokaites’s motion to dismiss the motion for summary
judgment as admitted.
                                          2
Case 4:19-cv-04183-KES Document 47 Filed 08/18/20 Page 3 of 13 PageID #: 189




searching the area for cameras but finding none, Frith drove back past the

truck and saw a man—later identified as Zokaites—standing near the tailgate

holding a shovel. Id. ¶ 5. Frith asked Zokaites what he was doing and he

responded, “I’m making the world a better place.” Id. ¶ 6. He stated that he was

shoveling the bike path to clear it for people. Id. Frith asked Zokaites if he

knew anything about the deceased dog, and he responded that he did not. Id.

¶ 7. According to the City of Sioux Falls, Frith called the police department to

check on Zokaites because he was in “close proximity” to the place the dog was

found and because he had a shovel. Id. ¶ 8. Zokaites disputes that Frith had

“reasonable suspicion” to call the officers to check on him. Docket 41 ¶ 3.

      Sioux Falls Police Department officer Brian Erickson was near the

location of the deceased dog and Zokaites, so he responded to the scene.

Docket 32 ¶ 9. When Erickson arrived on the scene, he briefly spoke with Frith

and then drove to near where Zokaites was shoveling silt off the bike path. Id.

¶ 10. Erickson knew of Zokaites because of Zokaites’s previous complaints

about police officers driving motorcycles on the bike path. Id. ¶ 11.

      According to the City of Sioux Falls, Erickson approached Zokaites and

asked him why he moved traffic barricades that were at the intersection of

Riverside Road and Phillips Avenue. Id. ¶ 14. Zokaites disputes that Erickson

asked him about the barricades. Docket 41 ¶ 3. According to Zokaites,

Erickson approached him and did not allow him to retrieve his phone from his

truck to record the conversation. Id. An officer told him, “you’re not going

anywhere. And you’re certainly not going to your truck.” Id. Erickson was angry
                                         3
Case 4:19-cv-04183-KES Document 47 Filed 08/18/20 Page 4 of 13 PageID #: 190




and “belligerent,” according to Zokaites, and Zokaites did not feel comfortable

“discussing anything” with him. Id. Erickson issued Zokaites a citation for

disobedience to a traffic control device because Erickson believed Zokaites

moved the traffic barricades. Id. ¶ 3, 15. Zokaites left. Id.

      The City of Sioux Falls asserts that Zokaites was “very uncooperative and

distrustful” during the interaction between Erickson and Zokaites. Id. ¶ 17.

According to Zokaites, he was cooperative and did everything Erickson

commanded him to do. Docket 41 ¶ 3. The City of Sioux Falls also asserts that

Erickson told Zokaites he was free to go, and in fact, asked him to leave the

scene. Docket 32 ¶ 17. Zokaites states that because four police officers were

present at the scene, he was being detained by the officers and did not feel free

to leave. Docket 41 ¶ 3. Zokaites also states that Erickson was not amicable

during the encounter, while the City of Sioux Falls asserts that Erickson’s

generally tries to “amicably resolve issues with citizens[.]” Id.; Docket 32 n.8.

          Sioux Falls assistant city attorney Keith Allenstein ultimately dismissed

the citation that Erickson issued to Zokaites for allegedly moving traffic

barricades. Docket 32 ¶ 20. According to the City of Sioux Falls, the citation

was dismissed before Allenstein spoke with Zokaites. See Docket 33 ¶¶ 4-5.

Zokaites asserts that the citation was dismissed before the two spoke. Docket

41 ¶ 3.

      Zokaites considers himself a public advocate. Docket 32 ¶ 13. He speaks

at city counsel meetings, runs for public office, and files lawsuits to fulfill this

role. Id. He regularly presents at city council meetings about topics ranging
                                          4
Case 4:19-cv-04183-KES Document 47 Filed 08/18/20 Page 5 of 13 PageID #: 191




from Earth Day to drug prohibition. See Docket 43 at 2-8. Zokaites ran for

mayor of the City of Sioux Falls in 2018 and plans to run again in 2022.

Docket 32 ¶ 13; Docket 34-1 at 25. Zokaites’s campaign platform includes

encouraging police reform to cut down on what he considers “rude[,] aggressive

police.” Docket 32 ¶ 13.

I.     The City of Sioux Falls’ Motion for Summary Judgment

       A.    Legal Standard

       Summary judgment is proper “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317,

323 (1986) (“[A] party seeking summary judgment always bears the initial

responsibility of . . . demonstrat[ing] the absence of a genuine issue of material

fact.”).

       Once the moving party meets its initial burden, the nonmoving party

must establish “that a fact . . . is genuinely disputed” either by “citing to

particular parts of materials in the record,” or by “showing that the materials

cited do not establish the absence . . . of a genuine dispute[.]” Fed. R. Civ. P.

56(c). “The nonmoving party may not ‘rest on mere allegations or denials, but

must demonstrate on the record the existence of specific facts which create a

genuine issue for trial.’ ” Mosley v. City of Northwoods, 415 F.3d 908, 910 (8th

Cir. 2005) (quoting Krenik v. Cty. of Le Sueur, 47 F.3d 953, 957 (8th Cir.

1995)). For purposes of summary judgment, the facts and inferences drawn

from those facts are “viewed in the light most favorable to the party opposing
                                         5
Case 4:19-cv-04183-KES Document 47 Filed 08/18/20 Page 6 of 13 PageID #: 192




the motion.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S.

574, 587 (1986) (quoting United States v. Diebold, Inc., 369 U.S. 654, 655

(1962)).

      Courts must construe all pleadings “so as to do justice[.]” Fed. R. Civ. P.

8(e). Pro se filings are “to be liberally construed.” Erickson v. Pardus, 551 U.S.

89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). “[A] pro se

complaint . . . must be held to less stringent standards than formal pleadings

drafted by lawyers[.]” Id. (internal quotation omitted). Nonetheless, the

summary judgment standard set forth in Rule 56 of the Federal Rules of Civil

Procedure remains applicable to litigants proceeding pro se. Quam v.

Minnehaha Cty. Jail, 821 F.2d 522, 522 (8th Cir. 1987). The district court is

not required to “plumb the record in order to find a genuine issue of material

fact.” Barge v. Anheuser-Busch, Inc., 87 F.3d 256, 260 (8th Cir. 1996).

      B.     Whether Zokaites’s Suit Against the City of Sioux Falls Survives
             Summary Judgment

      Section 1983 of the Civil Rights Act provides that “[e]very person who,

under color of [law], subjects, or causes to be subjected, any citizen . . . to the

deprivation of any rights, privileges, or immunities secured by the Constitution

and laws, shall be liable to the party injured . . . .” 42 U.S.C. § 1983. In a suit

against a local government body, a plaintiff must show a constitutional rights

violation was caused by an official policy or widespread custom. Monell v. Dep’t

of Soc. Servs., 436 U.S. 658, 690-91 (1978). “[N]either municipalities nor

government officials may be held liable for unconstitutional conduct under a

                                         6
Case 4:19-cv-04183-KES Document 47 Filed 08/18/20 Page 7 of 13 PageID #: 193




theory of respondeat superior.” Rogers v. King, 885 F.3d 1118, 1122-23 (8th

Cir. 2018) (citing Monell, 436 U.S. at 691). Thus, a governmental entity is liable

under § 1983 “only when the entity itself is a ‘moving force’ behind the

violation. That is, the entity’s official ‘policy or custom’ must have ‘caused’ the

constitutional violation . . . .” Clay v. Conlee, 815 F.2d 1164, 1170 (8th Cir.

1987). “[I]t is when execution of a government’s policy or custom . . . inflicts the

injury that the government as an entity is responsible under § 1983.” Monell,

436 U.S. at 694.

      Here, Zokaites sues only a municipality, the City of Sioux Falls. Docket

1. He does not sue Erickson or other officers in their individual or official

capacities. Id. Thus, to survive a motion for summary judgment, Zokaites must

“demonstrate on the record the existence of specific facts which create a

genuine issue” of whether the City of Sioux Falls’ “policy or custom” inflicted a

constitutional injury. Mosley, 415 F.3d at 910 (internal quotation omitted);

Monell, 436 U.S. at 694.

      The court interprets Zokaites’s motions as arguing two theories of

how the City of Sioux Falls caused alleged civil rights deprivations. See

Dockets 1, 41, 43. The first is that an illegal and unconstitutional

detention occurred when Erickson issued Zokaites a citation while

Zokaites cleaned the bike path. See Docket 1 at 1; Docket 1-1 at 1-9.

Zokaites alleges that Erickson issued him a citation in retaliation for his

presentations at city council meetings and that Erickson and the four

other officers illegally detained him because he speaks out against the
                                         7
Case 4:19-cv-04183-KES Document 47 Filed 08/18/20 Page 8 of 13 PageID #: 194




police. Docket 1-1 at 1-9. He states that the officers intimidated him and

played “power games” during the incident. Docket 1-1 at 8. According to

Zokaites, the incident also evinces a conspiracy among police officers to

violate his civil rights, because officers “seem to support each other

absolutely and without question.” Docket 1-1 at 8. He argues that he was

detained illegally because four officers surrounded him and one stated

that he was “not going anywhere!” Docket 41 ¶ 16. Zokaites also disputes

that he moved the traffic barricade that Erickson accused him of moving

and maintains that the barricade had been moved prior to Zokaites

arriving at the location where he shoveled the bike path. Id. ¶¶ 14-15.

Zokaites alleges that Erickson holds a personal grudge against him and

does not want him to be mayor. Docket 43 ¶ 1. He claims Erickson’s

actions are retaliatory instead of in response to an actual violation

committed by Zokaites. Id.

      Zokaites’s claim that Erickson violated his civil rights when he gave

Zokaites a ticket as he cleaned the bike path cannot survive summary

judgment in this suit against the City of Sioux Falls. Zokaites does not allege

any facts, or support any facts with evidence on the record, suggesting that a

“policy or custom” of the City of Sioux Falls led to the issuance of citation he

received. Mosley, 415 F.3d at 910 (internal quotation omitted). Rather, his

allegations rest on Erickson’s personal grudge against him. Docket 43 ¶ 1.

Assuming the truth of Zokaites’s allegations against Erickson and the other

police officers present during the incident, Zokaites points to nothing on the
                                         8
Case 4:19-cv-04183-KES Document 47 Filed 08/18/20 Page 9 of 13 PageID #: 195




record to show that the City of Sioux Falls itself as the “moving force behind”

any alleged violation. Clay, 815 F.2d at 1170 (internal quotation omitted).

Thus, Zokaites’s claims about the citation incident cannot survive the City of

Sioux Falls’ motion for summary judgment.

      The second theory Zokaites offers is that a “Pattern of Civil Rights

Problems” in the City of Sioux Falls has caused him injury at various times

over the past several years. See Docket 1-1 at 11; Docket 43 ¶¶ 1-2. He argues

that a shocking number of Sioux Falls residents complain about police

misconduct. Docket 1-1 at 11. He also states that his personal experience in

the City of Sioux Falls shows a “general pattern of overzealous police who have

no respect for civil rights.” Id. He notes several incidents during which the

police allegedly violated different citizens’ rights via unlawful arrest. Id. at 12.

Zokaites claims he has been unjustly detained six times: “Twice while running

at night for exercise, twice while maintaining a public sidewalk, once while

driving legally, and lastly for shoveling silt off the bike trail.” Id. at 11.

      These allegations do not survive summary judgment in a suit against the

City of Sioux Falls. Zokaites does not show that the alleged “pattern of civil

rights violations” are caused by any policy or custom from the City of Sioux

Falls. He relies on conclusory statements about a “general pattern” of policing

in the city, but does not point to any action, policy, or custom on the city’s part

to encourage or condone such policing. Zokaites “rests on mere allegations” of

civil rights abuses by the City of Sioux Falls but does not “demonstrate on the

record the existence of specific facts which create a genuine issue for trial[]” as
                                           9
Case 4:19-cv-04183-KES Document 47 Filed 08/18/20 Page 10 of 13 PageID #: 196




to whether the City of Sioux Falls’ customs and policies caused his alleged

deprivations. Mosley, 415 F.3d at 910 (internal quotation omitted). Thus,

Zokaites has not overcome summary judgment.

      Zokaites disputes several facts that the City of Sioux Falls put forth in its

statement of undisputed facts (Docket 32) in his motion to dismiss the motion

for summary judgment. Docket 41. He states that Erickson was rude, not

amicable. Id. ¶ 3. Zokaites argues he was cooperative during the encounter. Id.

He claims that Allenstein dismissed the citation before speaking with Zokaites,

not after. Id. He also challenges whether Erickson had “reasonable suspicion”

that Zokaites was involved with the dead dog. Id. While these facts are in

dispute, they are not material to the question here. These facts, if assumed in

Zokaites’s favor, do not tend to show that the City of Sioux Falls’ policy or

custom was the driving force behind the alleged violation of Zokaites’s civil

rights. Rather, they support Zokaites’s claim that Erickson has a personal

grudge against him. Thus, while disputes of fact do exist, they are not material

and do not prevent summary judgment in the City of Sioux Falls’ favor.

      Zokaites does not point to evidence on the record that the City of Sioux

Falls’ “policy or custom” led to a deprivation of his civil rights. Thus, the court

grants the City of Sioux Falls’ motion for summary judgment. The court does

not reach the question of whether Zokaites’ rights were violated during the

citation incident or any other incident he describes in his pleadings.




                                         10
Case 4:19-cv-04183-KES Document 47 Filed 08/18/20 Page 11 of 13 PageID #: 197




II.   Zokaites’s Motions

      Zokaites moves to repeal SDCL § 3-21-2 (Docket 24) and SDCL § 1-27-

1.5(5) (Docket 40). SDCL § 3-21-2 requires that individuals give notice of the

“time, place, and cause of the injury” to a public entity within 180 days of the

injury in order for the individual to file an action for “personal injury, property

damage, error, or omission or death” caused by the public entity. SDCL § 1-27-

1.5(5) places limitations on inspection and copying of law enforcement records.

SDCL § 1-27-1.5(5). Whether or not these laws are in effect has no bearing on

whether Zokaites was able to show evidence that a “policy or practice” of the

City of Sioux Falls led to an alleged deprivation of his civil rights. Thus, the

court denies each of these motions as moot.

      Zokaites’s motion to allow judge testimony (Docket 42) pertains to

witnesses he would call at trial. Because the court grants summary judgment

in favor of the City of Sioux Falls, this case will not proceed to trial. The court

denies this motion as moot.

      Zokaites’s motion to release a witness from criminal liability (Docket 21),

motion to compel discovery (Docket 22), and motion for additional discovery

(Docket 23) each relate to either Erickson citing Zokaites or Zokaites’s

interactions with the Sioux Falls Police Department in past years. Zokaites has

not put forth evidence that any of the alleged civil rights deprivations that

occurred are the result of the City of Sioux Falls’ “policy or custom.” Thus,

these motions are denied as moot.



                                         11
Case 4:19-cv-04183-KES Document 47 Filed 08/18/20 Page 12 of 13 PageID #: 198




      Zokaites’s motion to repudiate Erickson’s testimony (Docket 38) seeks to

discredit or strike Erickson’s testimony as unreliable. As the court discussed

above, even if Erickson is biased against Zokaites and that bias resulted in a

constitutional deprivation, Zokaites did not show that such bias is the result of

the City of Sioux Falls’ “policy or custom.” Thus, the motion is denied as moot.

      The court grants the City of Sioux Falls’ motion for summary judgment;

thus, Zokaites’s motion to amend the remedy he seeks (Docket 20) is denied as

moot. His motion to dismiss the motion for summary judgment (Docket 41) is

denied because the court grants the motion for summary judgment.

      Zokaites seeks to amend his complaint. Docket 43. “A partly may amend

its pleading once as a matter of course within 21 days after serving it.” Fed. R.

Civ. P. 15(a)(1). Zokaites filed his original complaint on November 5, 2019

(Docket 1), and his motion to amend on March 30, 2020 (Docket 43), more

than 21 days after the complaint was filed. Thus, Zokaites needs this court’s

leave to amend. See Fed. R. Civ. P. 15(a)(2) (“In all other cases, a party may

amend its pleading only with the opposing party’s written consent or the

court’s leave.”). Under this court’s Civil Local Rule 15.1:

      [A]ny party moving to amend a pleading must attach a copy of the
      proposed amended pleading to its motion to amend with the
      proposed changes highlighted or underlined so they may be easily
      identified. If the court grants the motion, the moving party must file
      a clean original of the amended pleading within 7 days.

D.S.D. Civ. LR 15.1. Zokaites did not attach a copy of his proposed amended

complaint. Pro se litigants like Zokaites are not excused from compliance with

procedural and local rules. Ziegler, 2006 WL 571866, at *1. The court denies
                                        12
Case 4:19-cv-04183-KES Document 47 Filed 08/18/20 Page 13 of 13 PageID #: 199




Zokaites’s motion to amend (Docket 43) as it is not in compliance with the

Local Rules.

                                  CONCLUSION

      Zokaites’s suit against the City of Sioux Falls may survive summary

judgment only if he shows the city’s policy or custom caused the civil rights

violations he alleges. Zokaites did not point to evidence on the record to

support a claim that the City of Sioux Falls’ policy or custom caused the

alleged deprivations. Thus, the court grants the City of Sioux Falls’ summary

judgment motion (Docket 31). Zokaites’s motion to amend his complaint

(Docket 43) is denied for failure to comply with the local rules. Zokaites’s

remaining motions (Dockets 20, 21, 22, 23, 24, 38, 39, 40, 41, 42) are denied

as moot. Thus, it is

      ORDERED that defendant’s motion for summary judgment (Docket 31) is

GRANTED.

      IT IS FURTHER ORDERED that plaintiff’s motions (Dockets 20, 21, 22,

23, 24, 38, 39, 40, 41, 42) are denied.

      Dated August 18, 2020.

                                BY THE COURT:


                                /s/ Karen E. Schreier
                                KAREN E. SCHREIER
                                UNITED STATES DISTRICT JUDGE




                                          13
